Citation Nr: 1241941	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-17 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to death benefits based on the permanent incapacity of the appellant prior to age 18.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to October 1964.  The Veteran died in September 1988.  The appellant is the Veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In February 2011, the Board remanded this matter to RO via the Appeals Management Center (AMC), in Washington, DC to afford the appellant an opportunity to testify before a Veterans Law Judge.  She failed to appear for the hearing.  The Board remanded this matter in September 2011 for additional development, which has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board has reviewed the appellant's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  In September 2001, the RO denied the appellant's petition to reopen her claim seeking entitlement to death benefits based on permanent incapacity prior to the age of 18 years; she did not appeal.

2.  Evidence received since the September 2001 rating decision is not new and material as the evidence is cumulative or duplicative of evidence considered at the time of the September 2001 rating decision.


CONCLUSION OF LAW

New and material evidence has not been received since the September 2001 rating decision that denied reopening the claim for death benefits based on permanent incapacity prior to the age of 18 years and the claim is not reopened.  38 U.S.C.A.  § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  It is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For dependency and indemnity compensation (DIC) purposes, "child" means a person who is unmarried and (i) who is under the age of eighteen years; (ii) who, before attaining the age of eighteen years, became permanently incapable of self-support; or (iii) who, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) ; 38 C.F.R. §§ 3.57.

In this case, the appellant's claim for death benefits based on permanent incapacity prior to the age of 18 years was received in September 1989.  The RO did not decide this issue until October 1997, at which time the RO found that she did not become disabled prior to her eighteenth birthday.  She submitted additional evidence within a year after the October 1997 rating decision was issued; however, the evidence was not pertinent to her claim as it did not show that she became disabled prior to her eighteenth birthday.  Therefore, because an appeal was not timely filed, the October 1997 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The appellant filed to reopen her claim in March 1999.  The RO denied the claim in September 2001 because she failed to submit new and material evidence showing that she was permanently disabled prior to her eighteenth birthday.  She did not appeal and no other evidence was received within one year of the September 2001 rating decision.  Therefore the September 2001 rating decision is final.  Id.

The current appeal stems from a June 2005 petition to reopen the claim.  In September 2005, the RO denied the claim because she did not submit new and material evidence showing that she was incapacitated prior to her eighteenth birthday.  She filed a timely notice of disagreement but filed an untimely substantive appeal.  However, since the substantive appeal was only a few days late, the RO treated the appeal as timely.

At the time of the previous denial, the appellant had submitted cumulative, duplicative, and non-relevant evidence for review, including but not limited to copies of determinations from the Social Security Administration and private treatment records addressing her disability after she turned 18.  Since the September 2001 decision, she has submitted multiple copies of records previously reviewed, to include determinations from the SSA; updated records submitted to SSA; updated determinations from SSA; personal statements; and a letter from private provider Dr. P.J.J., which fails to address her disability status prior to the age of 18.

Notably, the SSA records include treatment records from multiple private treatment providers, including a May 1986 letter from Dr. L.M.L.  This letter indicates that the appellant reported having had medical difficulties as a child, such as rheumatic fever.  However, she said she generally did well until 1985, or until she was 19 or 20 years of age.  

Since the appellant's problems appear to have had onset in 1985, when she was approximately 20 years of age, the Board finds that the letter is new but not material as it does not show that she was permanently incapacitated prior to her 18th birthday.  A September 1986 letter from Dr. Y.L., an orthopedist, indicates that the appellant was 21 years old and complaining of left knee pain.  She said she had suffered pain for three years but that it was exacerbated in July 1986.  The doctor recommended physical therapy and possible surgical treatment.  

While the knee pain may have had onset when the appellant was 18, the evidence does not show that the condition rendered her permanently incapacitated as of her eighteenth birthday, a conclusion supported by the reported exacerbation in July 1986 and the treatment recommendations of Dr. Y.L.  Accordingly, while the evidence is new, because it does not tend to show that the appellant was permanently incapacitated prior to her eighteenth birthday, the claim cannot be reopened for consideration on the merits even under the low standard of new and material evidence.

It is important for the appellant to understand that the fact that she is incapacitated at this time is not in dispute.  The question is whether she was incapacitated prior to, or on, her 18th birthday.  In this regard, much of the evidence she has submitted has no relevance on this issue.  

The Board has reviewed all of the evidence submitted since the September 2001 rating decision but unfortunately finds that while some evidence is new, none is material to her claim as it fails to show or even hint at permanent disability at or prior to the age of 18 years.  Consequently, since both new and material evidence has not been submitted, the petition to reopen the claim of entitlement to death benefits based on the permanent incapacity of the appellant prior to age 18 must be denied.

In as much as the appellant has not carried her initial burden of submitting new and material evidence, the benefit-of-the- doubt rule is not applicable to this case.  Annoni v. Brown, 5 Vet. App. 463 (1993).



The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the appellant was not provided with a notice letter prior to the October 2005 rating decision.  A fully compliant notice letter was sent in April 2012 which included the criteria for reopening a previously denied claim and information concerning why the claim was originally denied.  Although the notice letter was not sent before the initial rating decision in this matter was issued, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing notice have essentially cured the error in timing.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but VA readjudicated the case by way of a supplemental statement of the case issued in July 2012 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

VA also has a duty to assist the appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained records from the Social Security Administration.  Per the Board's September 2011 remand, VA asked the appellant to submit new authorization and release forms so that VA could obtain additional treatment records from private providers.  The appellant did not return the forms.  However, the appellant submitted copies of treatment records, SSA records, and personal statements in support of her claim.  She was also provided with the opportunity to appear before a Veterans Law Judge and present her case; however, she failed to appear.  Notably, a VA examination was not provided as the claim was not reopened on the merits.

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having not been received, the claim of entitlement to death benefits based on the permanent incapacity of the appellant prior to age 18 is not reopened.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


